Citation Nr: 0839736	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran requested a travel Board hearing in his July 2005 
substantive appeal.  In June 2006, the RO notified the 
veteran that he was scheduled for a hearing in July 2006.  
The veteran failed to appear at the scheduled hearing and he 
has not submitted good cause for failure to appear.  
Accordingly, the request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with PTSD.

2.   In May 1945, the veteran's vessel was attacked by enemy 
aircraft one of which succeeded in crashing into the ship. 

3.   The competent evidence of record regarding the issue of 
whether the veteran's currently diagnosed bilateral tinnitus 
is linked to active military service is in relative 
equipoise.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD were not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A September 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for 
entitlement to service connection for PTSD.  This letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter prior 
to the initial unfavorable decision.  The lack of notice with 
respect to those elements in the aforementioned VCAA notice 
letter is harmless error as the claims are being denied and, 
consequently, no disability ratings or effective dates will 
be assigned.

With regard to the duty to assist, the claims file contains 
service medical records, service personnel records and a VA 
examination report.  The veteran contends that the VA 
examination for PTSD was inadequate.  See April 2005 notice 
of disagreement and July 2005 substantive appeal.  The 
examiner reviewed the claims file and it appears that he 
conducted a thorough interview of the veteran.  Furthermore, 
the examiner provided a clear rationale for his diagnosis and 
for why he determined that the veteran did not have PTSD.  
Based on the foregoing, the Board finds that the examination 
was adequate.  

The claims file also contains the veteran's statements in 
support of his claim.  The Board has reviewed such statements 
and it concludes that he has not identified further relevant 
available evidence not already of record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim of 
entitlement to service connection for PTSD.

In regards to veteran's claim of entitlement to service 
connection for tinnitus, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claims for Service Connection 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

PTSD

The veteran filed a claim for entitlement to service 
connection for PTSD in August 2004.  The veteran contends 
that he currently suffers from PTSD as a result of incidents 
that occurred during his World War II military service when 
the ship he was on was attacked.  The RO denied service 
connection for PTSD.  The veteran appeals this decision.  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

As noted above, in order for the veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of that disability.  The veteran underwent a VA 
examination conducted by a psychologist in September 2004.  
The VA examiner determined that the veteran did not meet the 
DSM-IV criteria for PTSD.  The examiner stated that the 
veteran's symptoms are subthreshold and do not meet the full 
criteria for PTSD.  The examiner diagnosed the veteran with 
adjustment disorder with depressed and anxious mood.  There 
is no other medical evidence of record that provides a 
diagnosis of PTSD.

The only evidence supporting a finding of a current diagnosis 
of PTSD is the lay statements from the veteran.  Lay persons 
can provide an eyewitness account of a veteran's visible 
symptoms or the facts of observed situations or 
circumstances.  See Caldwell, 1 Vet. App. at 469.  However, 
lay assertions regarding medical matters such as the specific 
diagnosis of PTSD have no probative value because lay persons 
are not competent to offer medical opinions as to specific 
diagnoses that require special knowledge.  Espiritu, 2 Vet. 
App. at 494-95.  Accordingly, the lay evidence offered by the 
veteran is not competent medical evidence.  

A veteran must first have a disability in order to be 
considered for service connection.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of competent medical evidence of the claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  As the evidence of record does not show a 
diagnosis of PTSD by a competent mental health professional, 
the Board finds that the preponderance of the evidence weighs 
against the veteran's claim.  Thus, service connection for 
PTSD is not warranted.

Tinnitus

The veteran filed a service connection claim for bilateral 
tinnitus in August 2004.  He contends that his tinnitus was 
caused by loud noise exposure during military service.  The 
veteran asserts that since discharge from service the ringing 
in his ears has not stopped.  The RO denied his claim.  The 
veteran appeals this decision.

The Board notes that the medical evidence of record 
establishes that the veteran currently suffers from bilateral 
tinnitus.  The veteran has repeatedly reported that he 
experiences tinnitus and the veteran is considered competent 
to report the observable manifestations of his claimed 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Additionally, a June 2004 VA audiologist 
diagnosed the veteran with tinnitus.

In regards to claimed in-service noise exposure, the 
veteran's service personnel records reveal that he served as 
an electrician's mate.  The service personnel records also 
show that the veteran's ship was attacked and he was 
commended by the Commanding Officer for his efficiency and 
courageous performance of duty and alertness on watch during 
the attack and after taking on Board a Japanese suicide 
plane.  Accordingly, the Board finds that the evidence shows 
the veteran was exposed to loud noises from working in the 
engine room and from an attack on the ship as such noise 
exposure is consistent with the conditions of his active 
military service.  

On the question of whether the currently diagnosed tinnitus 
is related to in-service acoustic trauma, the Board finds 
that the evidence is at least in equipoise.  The Board notes 
that there are conflicting opinions on the etiology of the 
veteran's tinnitus.  An addendum to a June 2004 VA ear 
disease examination provided the opinion it is as likely as 
not that the veteran's tinnitus is due to his time in the 
military.  On the other hand, in two VA audiological 
examinations dated in June 2004 and June 2005, the examiners 
provided the opinion that it is unlikely that the veteran's 
tinnitus is related to military service or any possible 
service-connected hearing.  The examiner in June 2004 
provided the rationale that the veteran reported that his 
tinnitus began within the last twenty years and the time span 
of thirty years between the onset of tinnitus and military 
service made a relationship between the two unlikely.  The 
June 2005 examiner supported his opinion with the rationale 
that the record contains varying statements on the onset of 
tinnitus.  

The veteran asserts that he did in fact begin experiencing 
tinnitus symptoms in service, and not 20 years ago or five 
years ago as the VA examiners reported.  The evidence of 
record contains numerous statements by the veteran this his 
tinnitus began during military service.  See claim for 
compensation benefits dated in April 2004, notice of 
disagreement dated in April 2005, VA Form 9 dated in July 
2005, and a tinnitus questionnaire dated in September 2004.  
The veteran explained in his notice of disagreement dated in 
April 2005 that there had been some confusion at the June 
2004 audiological examination and with the May 2004 
questionnaire where he stated that the onset of his tinnitus 
was within the last 20 years and within the last five years, 
respectively.  

In this case, the medical evidence includes a tinnitus 
diagnosis, but not until many years after the veteran's 
discharge from active duty service.  Moreover, the medical 
evidence of record is in conflict regarding a relationship 
between the veteran's tinnitus and his active duty service.  
A medical nexus, however, is not always necessary and in 
certain circumstances, lay evidence may establish that a 
disability began during active duty service.  Jandreau, 492 
F.3d at 1377.  Whether lay evidence is competent and 
sufficient to establish a diagnosis of a condition in a 
particular case is a factual issue to be addressed by the 
Board.  Id.  Here, the claimed disability, tinnitus, is 
manifested by ringing in the ears.  Due to the subjective 
nature of this disability, the Board finds that the veteran 
is competent to diagnose the condition.  

Having found that the veteran is competent to diagnosis his 
tinnitus, the question turns to whether his lay statements 
that it began in service are credible.  The Board retains 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  
Jandreau, 492 F.3d at 1376 (citing Buchanan v. Nicholson, 451 
F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The veteran's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
363, 369 (2005).  

In assessing the veteran's credibility, the Board identifies 
several reasons to find the veteran's statements are not 
entirely credible.  The first evidence of a tinnitus 
diagnosis was not until June 2004, approximately 59 years 
after discharge from service.  The Board also finds 
significant that the veteran's statements reported in the 
tinnitus questionnaire dated in June 2004 and in his VA 
audiological examination dated in June 2004 concerning the 
initial onset of his tinnitus were inconsistent with what he 
reported in the claim for compensation benefits, theVA ear 
disease examination dated in June 2004, the tinnitus 
questionnaire dated in September 2004 and the July 2005 VA 
Form 9.  

However, the Board does not find these reasons to be so 
substantial as to find that the veteran's statements lack any 
credibility.  In assessing the veteran's credibility, the 
Board is mindful that although the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence, the lack of such 
records does not, in and of itself, render lay evidence not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Regarding the inconsistent statements, the 
Board finds the veteran's statements that the onset of his 
tinnitus was during military service have been consistent 
with the other statements he submitted to the RO in support 
of his appeal.  The veteran's explanation that there had been 
some confusion at the time of his audiological examination 
and in filling out the questionnaire concerning when his 
tinnitus began is reasonable, given that the answer on the 
questionnaire and during the VA examination were inconsistent 
with all of the other statements he made in the record.  The 
Board, therefore, finds his testimony regarding the onset of 
this disability to be credible.  The United States Court of 
Appeals for Veterans Claims has held that where there is of 
record lay evidence of in-service tinnitus and of tinnitus 
ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with active service.  Charles v. Principi, 
16 Vet. App 370, 374 (2002).

The Board finds that the June 2004 and June 2005 VA 
audiological examinations weigh against a grant of service 
connection for tinnitus and the June 2004 VA ear disease 
examination and the veteran's competent and credible 
statements support the grant of service connection.  The 
Board finds that evidence is afforded equal probative weight.  
Accordingly, the competent evidence of record is probably 
near equipoise.  Resolving any benefit of the doubt in favor 
of the veteran and noting the circumstances of his service, 
the Board finds that the veteran's claim of entitlement to 
service connection for tinnitus is warranted. See 38 C.F.R. § 
3.102. 
 

ORDER

1.  Entitlement to service connection for PTSD is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


